DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 27, 2020 and May 13, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation " the hole is located above the center of the socket holder " in Line 2.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted this limitation as disclosing; “the hole is located above a center of the socket holder.” However, appropriate correction is required. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10888978 in view of Chiang (7430943).

In reference to claim 1, U.S. Patent No. 10888978 discloses a socket wrench comprising: a handle (see claim 1), a head joined to the handle (see claim 1),  the head including an inside cylindrical wall surrounding a bore, a body located within the bore of the head (see claim 1),  the body including a plurality of ramps facing the inside cylindrical wall of the head, | each ramp having opposite end sections (see claim 1), a roller located between each ramp and the inside cylindrical wall of the head and engageable with each ramp and the inside cylindrical wall (see claim 1), a member mounted on the body operable to selectively shift each roller adjacent to the opposite end sections of the ramp adjacent to each roller (see claim 1),  a plurality of first permanent magnets mounted on the body (see claim 1), a plurality of second permanent magnets mounted on the member (see claim 1),  the plurality of first permanent magnets having the same polarity as the plurality of second permanent magnets whereby repulsive magnetic forces exist between adjacent the plurality of first and second permanent magnets, the plurality of first permanent magnets on the body and the plurality of second permanent magnets on the member being located relative to each other whereby the repulsive magnetic forces between the adjacent plurality of first and second permanent magnets retain the member in a selected shifted position to locate each roller adjacent an end section of a ramp whereby oscillating movements of the handle results in intermittent rotation of the body (see claim 1), a socket holder joined to the body (see claims 1 and 2), said socket holder having a first side wall (see claim 3), a hole extended through the socket holder (see claim 2), and a third permanent magnet located in the hole operable to retain a socket on the socket holder (see claim 3), but lacks, said socket holder having a second side wall opposite the first side wall and including a hole extended through the socket holder from the first side wall to the second side wall. However, Chiang teaches that it is old and well known in the art at the time the invention was made to provide a socket holder (10) with a hole (13) that extends through the socket holder from a first side wall (left wall of 10 in Figure 3) to a second side wall (right wall of 10 in Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the hole, of U.S. Patent No. 10888978, with the known technique of providing the hole extending through the socket holder from a first side wall to a second side wall, as taught by Chiang, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively maintains engagement with the socket thereby preventing any unwanted disconnection  during normal operation. 

Claims 2, 3 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10888978 in view of Chiang (7430943), Yu Bo (CN2820448, cited by applicant) and optionally further in view of Anderson et al. (6257106). 

In reference to claim 2, U.S. Patent No. 10888978 discloses the claimed invention as previously mentioned above, but lacks, the third permanent magnet has a flat first end aligned with the first side wall of the socket holder, and a flat second end aligned with the second side wall of the socket holder. However, Yu Bo teaches that it is old and well known in the art at the time the invention was made to provide a socket holder (2) with a permanent magnet (8) that has a flat first end aligned with the first side wall of the socket holder (Figures 1 and 3 and see figure below). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the permanent magnet, of U.S. Patent No. 10888978, with the known technique of providing the permanent magnet having a flat first end aligned with the first side wall of the socket holder, as taught by Yu Bo, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which is more tightly connected with the socket thereby preventing any unwanted disconnection  during normal operation. Next, Yu Bo shows only one end of the magnet and only one side wall of the socket holder (see figure below) and thus does not clearly show that the magnet includes a flat second end aligned with the second side wall of the socket holder. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a magnet with a flat second end that is aligned with a second side wall of the socket holder, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this situation, by including a magnet having two ends aligning with opposing side walls of the socket holder, or by using two magnets including two ends aligning with opposing side walls of the socket holder, respectively, one could more effectively maintain the tight connection with the socket. In addition, Chiang previously showed of including two ball detent members (52) on opposing side walls of the socket holder (10, Figures 1 and 3). And, Anderson et al. further teach that it is old and well known in the art at the time the invention was made to use either ball detent means or magnets (Column 8, Lines 10-15) for engagement with a socket (20/40, Figures 1 and 3). Thus, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the magnet being only on one side of the socket holder, of Yu Bo, with opposing detent means that can be formed as magnets, as taught by Chiang and Anderson et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which is more tightly connected with the socket thereby preventing any unwanted disconnection  during normal operation.
		
[AltContent: textbox (Cylindrical hole)][AltContent: arrow][AltContent: textbox (First end of magnet)][AltContent: arrow][AltContent: textbox (First sidewall)][AltContent: arrow]
    PNG
    media_image1.png
    273
    342
    media_image1.png
    Greyscale

In reference to claim 3, Yu Bo discloses that the hole is a cylindrical hole, and the third permanent magnet is a cylindrical permanent magnet located within the cylindrical hole (see figure above). 

In reference to claim 5, Yu Bo discloses that the socket holder includes a center portion, the hole being located above the center portion of the socket holder (at least in part, see figure below). 

    PNG
    media_image2.png
    346
    648
    media_image2.png
    Greyscale


Claim 4, is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10888978 in view of Chiang (7430943), Yu Bo (CN2820448, cited by applicant), optionally in view of Anderson et al. (6257106) and further in view of Taguchi et al. (2014/0311302).

In reference to claim 4, U.S. Patent No. 10888978 disclose the claimed invention as previously mentioned above, but lack, forming the magnet as a neodymium magnet. However, Taguchi et al. teach that it is old and well known in the art at the time the invention was made to form a magnet as a neodymium magnet (Paragraph 48). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the third magnet, of U.S. Patent No. 10888978, with the known technique of forming a magnet as a neodymium magnet, as taught by Taguchi et al., and the results would have been predictable. In this situation, one could provide a more advantageous device having a more powerful magnet thereby preventing any unwanted disconnection during normal operation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9-12, 14, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu Bo (CN2820448, cited by applicant) in view of Chiang (7430943).
In reference to claims 6, 12 and 15, Yu Bo discloses a socket wrench comprising: a handle (1), a head (upper portion of 1) joined to the handle (Figures 1 and 2), a body (6) operatively mounted on the head, a cubical shaped socket holder (2) joined to the body, said socket holder including a first flat side wall (see figure below) and a second flat side wall opposite the first side wall (see figure below), a hole extended through the socket holder from the first side wall (see figure below), and a permanent magnet (8) located within the hole in the socket holder operable to retain a socket (or sleeve) on the socket holder (see last line on page 7 of translation), but lacks, specifically disclosing that the hole extends through the socket holder from the first flat side wall to the second flat side wall. However, Chiang teaches that it is old and well known in the art at the time the invention was made to provide a socket holder (10) with a hole (13) that extends through the socket holder from a first side wall (left wall of 10 in Figure 3) to a second side wall (right wall of 10 in Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the hole, of Yu Bo, with the known technique of providing the hole extending through the socket holder from a first flat side wall to a second flat side wall, as taught by Chiang, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively maintains engagement with the socket thereby preventing any unwanted disconnection during normal operation.

[AltContent: textbox (Cylindrical hole)][AltContent: arrow][AltContent: textbox (First end of magnet)][AltContent: arrow][AltContent: textbox (First sidewall)][AltContent: arrow]
    PNG
    media_image1.png
    273
    342
    media_image1.png
    Greyscale


In reference to claim 9, Yu Bo discloses that the socket holder is a cubical shaped member (Figure 3). 

In reference to claims 10 and 14, Yu Bo discloses that the hole is a cylindrical hole, and the permanent magnet is a cylindrical permanent magnet located with the cylindrical hole (see figure above). 

In reference to claims 11 and 18, Yu Bo discloses that the cubical shaped socket holder (2) includes a center portion (see figure below) and the hole is located above (at least in part, see figure below) the center of the socket holder (see figure below). 

[AltContent: textbox (Center portion/line of socket holder)][AltContent: textbox (Portion of hole that is located above the center portion [i.e. center line]))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Socket holder)][AltContent: connector][AltContent: ]
    PNG
    media_image1.png
    273
    342
    media_image1.png
    Greyscale

Claims 7, 13, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu Bo (CN2820448, cited by applicant) in view of Chiang (7430943) and optionally further in view of Anderson et al. (6257106).

In reference to claim 7, 13, 16 and 19, Yu Bo discloses the claimed invention as previously mentioned above and further shows that the permanent magnet including a flat first end aligned with the first side wall of the socket holder (see figure below) and the socket holder including a second side wall (see figure below), but lacks, the permanent magnet including a flat second end aligned with the second side wall of the socket holder. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a magnet with a flat second end that is aligned with a second side wall of the socket holder, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this situation, by including a magnet having two ends aligning with opposing side walls of the socket holder, or by using two magnets including two ends aligning with opposing side walls of the socket holder, respectively, one could more effectively maintain the tight connection with the socket. In addition, Chiang teaches that it is old and well known in the art at the time the invention was made to provide a socket holder (10) with two ball detent members (52) on opposing side walls of the socket holder (Figures 1 and 3). And, Anderson et al. further teach that it is old and well known in the art at the time the invention was made to use either ball detent means or magnets (Column 8, Lines 10-15) for engagement with a socket (20/40, Figures 1 and 3). Thus, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the magnet, of Yu Bo, with opposing detent means, formed as magnets and located on opposing sides of a socket holder and would include a flat second end aligned with the second side wall of the socket holder (because Yu Bo already showed a first end being aligned with a first side wall of the socket holder), as taught by Chiang and Anderson et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more tightly connects with the socket thereby preventing any unwanted disconnection during normal operation.
[AltContent: arrow][AltContent: textbox (Second sidewall)][AltContent: arrow][AltContent: textbox (Cylindrical hole)][AltContent: textbox (First end of magnet)][AltContent: arrow][AltContent: textbox (First sidewall)][AltContent: arrow]
    PNG
    media_image1.png
    273
    342
    media_image1.png
    Greyscale

In reference to claim 20, Yu Bo discloses that the cubical shaped socket holder (2) includes a center portion (see figure below) and the hole is located above (at least in part, see figure below) the center of the socket holder (see figure below). 

[AltContent: textbox (Center portion/line of socket holder)][AltContent: textbox (Portion of hole that is located above the center portion [i.e. center line]))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Socket holder)][AltContent: connector][AltContent: ]
    PNG
    media_image1.png
    273
    342
    media_image1.png
    Greyscale


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yu Bo (CN2820448, cited by applicant) in view of Chiang (7430943) and Taguchi et al. (2014/0311302).

In reference to claims 8 and 17, Yu Bo discloses the claimed invention as previously mentioned above, but lacks, forming the magnet as a neodymium magnet. However, Taguchi et al. teach that it is old and well known in the art at the time the invention was made to form a magnet as a neodymium magnet (Paragraph 48). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the third magnet, of Yu Bo, with the known technique of forming a magnet as a neodymium magnet, as taught by Taguchi et al., and the results would have been predictable. In this situation, one could provide a more advantageous device having a more powerful magnet thereby preventing any unwanted disconnection during normal operation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chaffee (2851295) also shows that it is old and well known in the art to provide a socket adapter having a socket holder (11) that includes a hole (at 12 or 35) through first and second flat opposing side walls (Figures 1 and 5). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723